Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of July 28th 2021 has been considered.
Claim 57 has been amended.
Claims 2-6, 9, 11-37, 39 and 42 have been cancelled.
Claims 1, 7, 8, 10, 38, 40, 41 and 43-64 are pending and examined in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 8, 10, 38, 45-52, 55, 56, 58-60, 63 and 64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 27 and 30 of copending Application No. 14/432,057 (‘057) in view of Brys et al (PGPub US 2010/0273873 A1).
The conflicting claims are not patentable over each other in view of Brys, because claims 1, 7, 8, 10, 38, 45-52, 55, 56, 58-60, 63 and 64 of the current application recite the same fat based confection as recited in claims 1, 9, 10, 27 and 30 of ‘057. Although claims 1, 9, 10, 27 and 30 of ‘057 is silent with regards to the particle size of the dextrose monohydrate constituent, Brys discloses dextrose monohydrate aggregate particles that can be used in chocolate confections, with particles ranging from 100μm to 800μm in size, as they have good dissolution profile (see Brys abstract; paragraphs 0044] and [0052]). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified claims 1, 9, 10, 27 and 30 of ‘057 and to use the dextrose monohydrate particles in Brys as they are known to have good dissolution profile. Thus, rendering claims 1, 7, 8, 10, 38, 45-52, 55, 56, 58-60, 63 and 64 of the current application unpatentable over claims 1, 9, 10, 27 and 30 of ‘057 in view of Brys. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented, and thus arrive at the claimed limitation.

Claim Rejections - 35 USC § 103
As previously stated, in light of the “Remarks” filed on August 3rd 2020, the obviousness rejections of claims 1, 7, 8, 10, 38, 40, 41 and 43-64 under 35 USC §103 over Best et al (US 2005/0118327 A1) in view of Clanton et al (US 2010/0183772 A1), as evidenced by NPL “Determination of Total Fat Content in Chocolate and other Cocoa Derivatives” (‘Oxford’) (from 

Response to Arguments
Applicant's arguments filed on July 28th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 6-7 of the “Remarks” that the nonstatutory double patenting of the current claims over the claims of copending Application No. 14/432,052 in view of Brys et al. (PGPub US 2010/0273873 A1), because the dextrose monohydrate particles in Brys are different than the monohydrate particles recited in the current application, as the dextrose monohydrate particles recited in the current claims were found to impart heat resistance to chocolate compositions. The examiner respectfully disagrees.
As state above and to further clarify, Brys discloses dextrose monohydrate aggregate particles that can be used in chocolate compositions (pressed chocolate tablet), with particles ranging from 100μm to 800μm in size, as they have good dissolution profile (see Brys abstract; paragraphs [0033], [0043]-[0044] and [0051]-[0052]). The fact that Brys does not disclose the chocolate tablet has improved heat resistance compared to tablets comprising dextrose monohydrate particles of sizes outside the disclosed range, does not negate the fact that Brys discloses dextrose monohydrate particles that meet the particle size recited in the claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paggios (EP 2567621 A1) – Discloses a chocolate composition comprising glycerol and dextrose monohydrate with an average particle size that is smaller than the claimed particle size (i.e., d90 of 10-25µm).
Rostagno et al. (GB 1219996) – Discloses a heat resistant chocolate comprising dextrose monohydrate with an average particle size that is smaller than the claimed particle size (i.e., not exciding 10-15µm) and fails to disclose a polyol (e.g., glycerol).   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792